COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS

                                               §
 LINDA RESTREPO AND                                           No. 08-16-00114-CV
 CARLOS RESTREPO D/B/A                         §
 COLLECTIVELY RDI GLOBAL                                          Appeal from
 SERVICES AND R&D                              §
 INTERNATIONAL,                                            County Court at Law No. 5
                                               §
                        Appellants,                         of El Paso County, Texas
                                               §
 v.                                                         (TC # 2012-DCV-04523)
                                               §
 ALLIANCE RIGGERS &
 CONSTRUCTORS, LTD.,                           §

                        Appellee.              §

                                   MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of jurisdiction. Finding that there is no appealable order, we dismiss the

appeal for want of jurisdiction.

       Appellants’ notice of appeal indicates that they are appealing from a writ of execution

issued by the El Paso County District Clerk in cause number 2012-DCV-04523. It is well settled

that appellate courts have jurisdiction over final judgments and interlocutory orders made

appealable by statute. Lehmann v. Har-Con Corporation, 39 S.W.3d 191, 195 (Tex. 2001);

TEX.CIV.PRAC.&REM.CODE ANN. § 51.014 (West 2015)(authorizing appeals from certain

interlocutory orders). A separate appeal is pending from the final judgment entered by the trial
court in the same cause number (our cause number 08-15-00348-CV). It is well established that

a writ of execution and orders incident to such a writ are not appealable orders. Schultz v. Fifth

Judicial District Court of Appeals, 810 S.W.2d 738, 740 (Tex. 1991); Qualia v. Qualia, 37
S.W.3d 128, 129 (Tex.App.--San Antonio 2001, no pet.). On June 6, 2016, we gave Appellants

notice of our intent to dismiss the appeal for lack of jurisdiction. They have not filed any

response. Finding there is no appealable order, we dismiss the appeal for lack of jurisdiction.


July 6, 2016
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.
Hughes, J., not participating




                                               -2-